MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   Dec 15 2017, 8:47 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
John T. Wilson                                          Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana

                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jimmy D. Tanksley,                                      December 15, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A05-1703-CR-480
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas Newman,
Appellee-Plaintiff.                                     Jr., Judge
                                                        Trial Court Cause No.
                                                        48C03-1407-FB-1186



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017         Page 1 of 11
                                             Case Summary
[1]   Jimmy Duane Tanksley appeals the trial court’s revocation of his direct

      placement in a community transition program (“CTP”) and imposition of the

      remainder of his sentence in the Department of Correction (“DOC”). We

      affirm.


                                                    Issues
[2]   Tanksley raises the following issues on appeal:


          I.      whether the trial court exceeded its authority and denied him due
                  process in revoking his placement in the CTP;

          II.     whether the trial court abused its discretion and denied him due
                  process in revoking his placement; and

          III.    whether Tanksley was subjected to multiple punishments for the same
                  offense in violation of the prohibition against double jeopardy.

                                                     Facts
[3]   On March 9, 2015, Tanksley pled guilty to Class C felony battery resulting in

      serious bodily injury and admitted to being an habitual offender. On April 6,

      2015, the trial court imposed an eight-year sentence enhanced by twelve years,

      for an aggregate sentence of twenty years, all of which was ordered executed in

      the DOC. The trial court indicated that it would consider sentence

      modification if Tanksley successfully completed the Purposeful Incarceration

      Program, a structured program that included drug and alcohol counseling.

      Tanksley successfully completed the program.




      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 2 of 11
[4]   On September 6, 2016, Tanksley filed a motion for modification of his sentence.

      On October 28, 2016, at the request of the trial court, CTP Coordinator Doug

      Taylor evaluated Tanksley and deemed him a good candidate for sentence

      modification. Tanksley told Taylor that: (1) he had “learned about his triggers

      and how to handle them”; (2) “he feels ‘he’s got no more chances’”; (3) he

      “can’t go out and do the same thing and get different results”; and (4) his long-

      term goal was to “stay clean.” App. Vol. II pp. 33, 34. On October 31, 2016,

      after a hearing, the trial court modified Tanksley’s sentence and placed him in

      the CTP. The trial court advised Tanksley of its zero-tolerance policy

      (“Policy”) regarding drug and alcohol violations by offenders whose sentences

      had been modified from DOC to the CTP. At the outset of Tanskley’s CTP

      placement, Taylor reviewed the CTP’s rules prohibiting drug and alcohol use

      with him, and Tanksley signed an acknowledgment thereof.


[5]   Tanksley’s residential placement was at a work release center. On December

      12, 2016, after a permitted leave, he returned smelling of alcohol. He

      admitted—verbally and in writing—to drinking whiskey. A urine screen

      revealed that he had also used methamphetamine, amphetamine, opiates, and

      morphine. On January 6, 2017, CTP Coordinator Taylor filed a notice of

      violation with the trial court in which he referenced the application of the

      Policy as follows: “On all modifications from the IDOC to CTP, Judge

      Newman has a ‘ZERO TOLERANCE POLICY’ concerning the use of drugs

      and/or alcohol.” Id. at 36. Tanksley was placed in the Madison County

      correctional complex on December 13, 2016, and received formal notice of the


      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 3 of 11
      alleged “violation of suspended executed sentence” on approximately January

      26, 2017. Id. at 40.


[6]   On January 23 and 30, 2017, the trial court conducted a hearing on Tanksley’s

      alleged violation. First, Taylor and Deana Pagnotti testified to the foregoing

      facts on behalf of the CTP. Next, Tanksley testified that he had been making

      steady progress before the violation; that the violation was an isolated incident;

      and that he had accepted responsibility by admitting to the violation.1 He also

      denied having prior knowledge of the Policy and argued that the Madison

      County Community Corrections (“MCCC”) had improperly failed to conduct

      an internal hearing regarding the alleged violation, punishable by a CTP

      sanction, before involving the trial court. The trial court found that Tanksley

      had violated the conditions of the CTP, revoked his placement, and imposed

      his original DOC sentence, stating:


                 . . . I was persuaded that Mr. Tanksley would be an appropriate
                 person to put in the community transition program by
                 modification. It’s unfortunate that Mr. Tanksley apparently was
                 not really ready to take advantage of the opportunity that he had
                 worked hard to get for himself. He’s violated C. T. P. The court
                 modified him to C.T.P., the court now unmodifies him from C.
                 T. P. and orders him to be returned to the Department of
                 Corrections to serve what I would anticipate would be his
                 original sentencing date.


      Tr. pp. 46-47. Tanksley now appeals.



      1
          At the hearing on the violation, Tanksley denied using methamphetamine. Tr. p. 17.


      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 4 of 11
                                                  Analysis
                                                I.       Authority

[7]   Tanksley argues that the trial court exceeded its authority and denied him due

      process in revoking his placement in the CTP. Probation and community

      corrections programs serve as alternatives to commitment to the DOC, and

      both are made at the sole discretion of the trial court. McQueen v. State, 862
N.E.2d 1237, 1242 (Ind. Ct. App. 2007). Community corrections is “a program

      consisting of residential and work release, electronic monitoring, day treatment,

      or day reporting[.]” Ind. Code § 35-38-2.6-2. A defendant is not entitled to

      serve a sentence in either probation or a community corrections program. Id.

      Rather, placement in either is a “matter of grace” and a “conditional liberty that

      is a favor, not a right.” McQueen, 862 N.E.2d at 1242 (quoting Cox v. State, 706
N.E.2d 547, 549 (Ind. 1999)).


[8]   The standard of review of an appeal from the revocation of a community

      corrections placement mirrors that for revocation of probation. Id. A

      revocation of community corrections placement is civil in nature, and the State

      need only prove the alleged violations by a preponderance of the evidence. Id.

      The due process requirements for probation revocation hearings are more

      flexible than in a criminal prosecution, “allow[ing] courts to enforce lawful

      orders, address an offender’s personal circumstances, and protect public safety.”

      Reyes v. State, 868 N.E.2d 438 (Ind. 2007). Therefore, we review such

      revocation decisions under an abuse of discretion standard. Prewitt v. State, 878
N.E.2d 184, 188 (Ind. 2007).

      Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 5 of 11
               Probation revocation is a two-step process. First, the court must
               make a factual determination that a violation of a condition of
               probation actually has occurred. If a violation is proven, then the
               trial court must determine if the violation warrants revocation of
               the probation. Indiana has codified the due process requirements
               at Ind. Code § 35-38-2-3 by requiring that an evidentiary hearing
               be held on the revocation and providing for confrontation and
               cross-examination of witnesses and representation by counsel.
               When a probationer admits to the violations, the procedural due
               process safeguards and an evidentiary hearing are not necessary.
               Instead, the court can proceed to the second step of the inquiry
               and determine whether the violation warrants revocation. In
               making the determination of whether the violation warrants
               revocation, the probationer must be given an opportunity to
               present evidence that explains and mitigates [his] violation.


       Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App. 2005) (citations omitted),

       trans. denied.


[9]    Tanksley argues that he was denied due process of law because an internal

       disciplinary board of the MCCC did not first conduct an internal hearing to

       determine whether he should be removed from the CTP before Taylor asked the

       trial court to revoke his placement; he maintains that the trial court lacked

       authority to so act.


[10]   We initially note that “[t]here is no question that the sentencing court has

       continuing jurisdiction over a defendant such that it may modify or revoke his

       probation.” Montgomery v. State, 58 N.E.3d 279, 282 n.1 (Ind. Ct. App. 2016).

       Our state legislature has specifically and unequivocally conferred upon trial




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 6 of 11
       courts the authority to revoke a defendant’s placement in a community

       corrections program. Indiana Code Section 35-38-2.6-5(4) provides in part:


               If a person who is placed under this chapter violates the terms of
               the placement, the community corrections director may do any
               of the following:


                                                           *****


                        (4) Request that the court revoke the placement and
                        commit the person to the county jail or department of
                        correction for the remainder of the person’s sentence. . . .


       I.C. § 35-38-2.6-5(4). Due process is satisfied if, during a revocation hearing,

       the defendant is given “‘written notice of the claimed violations, disclosure of

       the evidence against him, an opportunity to be heard and present evidence, the

       right to confront and cross-examine adverse witnesses, and a neutral and

       detached hearing body[.]’” Isaac v. State, 605 N.E.2d 144, 148 (Ind. 1992).


[11]   Here, Tanksley received written notice of the alleged violations in December

       2016; Taylor notified the trial court of the violations on January 6, 2017; and

       Tanksley was afforded a hearing on January 23 and 30, 2017, wherein he was

       represented by counsel, confronted and cross-examined witnesses against him,

       and admitted to prohibited drug and alcohol use.2 That the trial court, and not



       2
        As we held in Sanders, it is well-settled that where an offender who is facing revocation of a community
       corrections placement admits to the violation, procedural due process safeguards and an evidentiary hearing
       are unnecessary, and the trial court may simply proceed to determining whether the violation warrants
       revocation. 825 N.E.2d at 955. Under cross-examination, Tanksley testified as follows:


       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017         Page 7 of 11
       an internal board of the MCCC, revoked Tanksley’s placement does not

       constitute denial of due process. See id. (affirming trial court’s revocation of

       defendant’s community corrections placement and finding no denial of due

       process where defendant was given notice of alleged violations and an

       opportunity to be heard and to confront witnesses against him); see also Madden

       v. State, 25 N.E.3d 791, 797 (Ind. Ct. App. 2015) (any argument regarding due

       process denial based on alleged lack of hearing is negated by the fact a hearing

       was in fact provided).


[12]   Based on the foregoing, the trial court acted within its statutory authority and

       continuing sentencing jurisdiction when, at the request of the CTP, it revoked

       Tanksley’s placement and reinstituted his remaining DOC sentence for his

       admitted violation of the Policy. He was not denied due process.




                Q:     Why did you use [drugs and alcohol]?

                A:     Like I said I became complacent. It was a one (1) time thing.

                Q:     Isn’t it true that you told Mr. Taylor that you thought you could get away with it
                       is that true?

                A:     . . . [Y]eah.

       Tr. p. 22.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017         Page 8 of 11
                                               II.      Abuse of Discretion3

[13]   Tanksley argues that the trial court abused its discretion in adopting the Policy.

       Indiana Code Section 11-10-11.5-11.5(b) provides that “if a person violates a

       CTP rule or any condition established by the sentencing courts,” revocation of

       the offender’s placement and imposition of his remaining sentence may occur.

       Here, Tanksley, who had to complete drug and alcohol counseling in the

       Purposeful Incarceration Program before the trial court would even consider

       modifying his sentence, was well aware of the prohibition on drug and alcohol

       use by CTP participants. At the hearing on the motion to revoke Tanskley’s

       placement, Taylor testified as follows:


                A:       . . . [A]t the modification hearing Judge Newman umm . .
                         . indicates to the offender that he has a zero (0) tolerance
                         policy, that’s for the use of drugs or alcohol during the
                         program and that would mean that we would report back
                         to Judge Newman if there was a situation where that has
                         been violated. Normally since the offender basically still
                         considered department property of the Department of
                         Corrections since they’re finishing DOC time, we would
                         not involve the judge’s [sic] on just a regular C. T. P.
                         situation but Judge Newman did specify that these
                         offenders that are being modified are zero (0) tolerance




       3
         Tanksley also contends that the trial court abused its discretion in imposing such a harsh sentence,
       particularly given the progress he made before the violations. Trial courts are not required to balance
       “aggravating or mitigating circumstances when imposing sentence in a probation revocation proceeding.”
       Treece v. State, 10 N.E.3d 52, 59-60 (Ind. Ct. App. 2014) (citing Mitchell v. State, 619 N.E.2d 961, 964 (Ind. Ct.
       App. 1993)), overruled in part by Patterson v. State, 659 N.E.2d 220, 223 n.2 (Ind. Ct. App. 1995). Moreover,
       violation of a single condition of placement is sufficient to revoke placement. Gosha v. State, 873 N.E.2d 660,
       663 (Ind. Ct. App. 2007).




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017              Page 9 of 11
                       have a zero (0) tolerance policy for the use of drugs and
                       alcohol.


               Q:       And were you at that modification hearing?


               A:      Yes.


               Q:      And so it’s your position that the client’s [sic], your
                       participants are told in court that day there’s a zero (0)
                       tolerance?


               A:      Yes.


       Tr. p. 31. Taylor also testified that he had personally reviewed the CTP’s “rules

       about the use of drugs and alcohol” with Tanksley, who signed an

       acknowledgment of the same. Id.


[14]   Despite being granted a modification to CTP over the prosecution’s objection,

       Tanksley used methamphetamine, amphetamine, opiates, morphine, and

       whiskey while he was on a permitted leave from work release. We regard the

       trial court’s Policy as an exercise of its continuing sentencing discretion to

       “modify or revoke” a CTP placement. See Montgomery, 58 N.E.3d at 282 n.1.

       Tanksley understood the extent to which the trial court had shown him grace,

       but failed to honor it. See McQueen, 862 N.E.2d at 1242. We find no abuse of

       discretion or denial of due process from the revocation of Tanksley’s CTP

       placement and imposition of the remaining balance of his DOC sentence. See

       Gosha, 873 N.E.2d at 663 (violation of a single condition of placement is

       sufficient to revoke placement).


       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 10 of 11
                                             III.    Double Jeopardy

[15]   Tanksley argues that he was “subjected to multiple punishments for the same

       offense in violation of the prohibition against double jeopardy.” Appellant’s Br.

       at p. 15. “[A] violation of a condition of community corrections does not

       constitute an offense within the purview of double jeopardy analysis.”

       McQueen, 862 N.E.2d at 1244. “Double jeopardy protection applies only to

       criminal proceedings, and revocation of community corrections placement

       proceedings are not criminal proceedings because violations must be proven

       only by a preponderance of the evidence.” Id. For these reasons, Tanksley

       cannot establish a double jeopardy violation here.


                                                 Conclusion
[16]   Tanksley was given a hearing that comported with due process. The trial court

       did not exceed its authority or abuse its discretion in revoking his direct

       placement in the CTP. Tanksley also cannot establish a double jeopardy

       violation under the circumstances. We affirm.


       Affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1703-CR-480 | December 15, 2017   Page 11 of 11